United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2785
                                   ___________

George W. Carlisle, Jr.,             *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Missouri.
Missouri Highways and Transportation *
Commission,                          * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: December 1, 2008
                                Filed: January 13, 2009
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       George W. Carlisle, Jr., appeals the district court’s1 adverse grant of summary
judgment in his employment discrimination action. Upon careful de novo review, see
Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (standard of review), we
conclude that summary judgment was properly granted for the reasons stated by the
district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________



      1
       The Honorable Audrey G. Fleissig, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).